DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 7/8/2022 has been entered and made of record. Claims 1-12 and 14-16 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Phillips does not disclose “determining whether to proceed with a refill operation to refill toner in a cartridge of the image forming apparatus by a toner reload kit couplable to the image forming apparatus, based on ... an amount of the toner refillable in the cartridge through the refill operation by the toner reload kit.” and “displaying guide information to indicate a refill amount of the toner to be refilled by the toner reload kit.” Examiner respectfully argues that although Phillips does not recite the exact wordings as the claim limitation, Phillips teaches or suggests the amended claim limitation as discuss in the following: determining whether to proceed with a refill operation to refill toner in a cartridge of the image forming apparatus (yes/no at S710 of figure 7 and paragraph 0074) by a toner reload kit (consumable supply compartment 410 of figure 3) couplable to the image forming apparatus, based on the remaining lifespan of the at least one component (based on remaining useful life of the component determined at S705 and paragraph 0074) and an amount of the toner refillable in the cartridge through the refill operation by the toner reload kit (amount of toner to be added to the cartridge; paragraphs 0051-0065); and displaying guide information to indicate a refill amount of the toner to be refilled by the toner reload kit (Phillips teaches the amount of toner to be added to the cartridge can be calculated (paragraphs 0051-0065), and recorded to memory (paragraphs 0065 and 0081), Phillips also teaches user interface 110 of figure 1 and 416 of figure 3 for the user/operator to control and communicate with the printing device and refilling station). Therefore, it is obvious to use the user interface to display or inform the user of the amount of toner to be refilled in the toner cartridge. Grune teaches the refill operation by a toner reload kit couplable to the image forming apparatus (paragraphs 0002, 0011, 0041 and figures 1-7). Therefore, as discuss above, the combination of Phillips and Grune teaches or suggests the amended limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0168548 A1 to Phillips in view of U.S. Patent Publication No. 2005/0191085 A1 to Grune et al.
As to claim 1, Phillips discloses a method (abstract and figures 7-8) by an image forming apparatus, the method comprising:
calculating a remaining lifespan of at least one component (206 component of cartridge 200 as shown in figure 2 and paragraphs 0031-0031) consumable through use in the image forming apparatus (S705 of figure 7 and paragraph 0074);
determining whether to proceed with a refill operation to refill toner in a cartridge of the image forming apparatus (yes/no at S710 of figure 7 and paragraph 0074) by a toner reload kit (consumable supply compartment 410 of figure 3) couplable to the image forming apparatus, based on the remaining lifespan of the at least one component (based on remaining useful life of the component determined at S705; paragraph 0074) and an amount of the toner refillable in the cartridge through the refill operation by the toner reload kit (amount of toner to be added to cartridge; paragraphs 0051-0065); and 
displaying guide information to guide the refill operation by the toner reload kit based on a result of the determining (S720 of figure 7, instruct user to take the print cartridge to refill station based on the determination of whether the cartridge have remaining life at S710 of figure 7).
Phillips does not expressly disclose displaying guide information to indicate a refill amount of the toner to be refilled by the toner reload kit and the toner reload kit couplable to the image forming apparatus.
Phillips teaches the amount of toner to be added to the cartridge can be calculated (paragraphs 0051-0065) and recorded to memory (paragraphs 0065 and 0081). Phillips also teaches user interface 110 of figure 1 and 416 of figure 3 for the user/operator to control and communicate with the printing device and refilling station.
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to use Phillips’s user interface to display the amount of toner refillable in the cartridge because it would inform the user the amount of toner that has been added to the toner cartridge.
Phillips does not expressly disclose the toner reload kit couplable to the image forming apparatus.
Grune, in the same area of refilling image forming apparatus with toner, teaches refill operation by a toner refill kit (120) couplable to the image forming apparatus (paragraphs 0002, 0011, 0041 and figures 1-7).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Phillips’s method by the teaching of Grune because it would allow the user to refill the toner cartridge on site, thus provides more convenience to the user.
As to claim 2, Phillips further discloses wherein the at least one component includes at least one cartridge component in the cartridge (OPC drum) and at least one independent component replaceable independently of the cartridge (print head; paragraph 0031), and wherein the calculating of the remaining lifespan of the at least one component comprises: calculating a remaining lifespan of the at least one cartridge component consumable through use based upon an image forming job (printing history data; paragraph 0040); determining a replacement timing of the cartridge based on the remaining lifespan of the at least one cartridge component (known useful life of the component is compared with usage to determine remain useful life; paragraph 0041); and calculating a remaining lifespan of the at least one independent component (track print head usage; paragraph 0032).
As to claim 3, Phillips further discloses wherein the determining whether to proceed with the refill operation comprises: obtaining toner capacity information indicating the amount of the toner refillable in the cartridge through the refill operation when a preparation operation for starting the refill operation is sensed (paragraphs 0048-0051 and amount of toner to be added to the cartridge; paragraphs 0051-0065); and determining whether to proceed with the refill operation, based on the remaining lifespan of the at least one component and the amount of the toner refillable indicated by the obtained toner capacity information (S900-S920 of figure 9; paragraph 0080).
As to claim 5, Phillips further discloses wherein the at least one component includes a first component (OPC drum; paragraph 0031), and wherein the method further comprises: obtaining a remaining lifespan of the first component when the amount of the toner refillable through the refill operation is to be consumed (805 of figure 8); and displaying first guide information to guide the refill operation (820 of figure 8) based on the obtained remaining lifespan and a remaining amount of the toner (805 and 800 of figure 8).
As to claim 9, Phillips further discloses transmitting the guide information to at least one among a server managing the image forming apparatus (1125 of figure 11) or an electronic apparatus of a user using the image forming apparatus.
As to claim 10, Phillips further discloses wherein the determining whether to proceed with the refill operation comprises: determining whether to refill the refill amount of the toner, based on a remaining amount of the toner in the cartridge (800 of figure 8) and a first remaining lifespan of a first component among the at least one component (805 of figure 8).
As to claim 11, Phillips further discloses controlling an operation of a toner refill unit (400 of figure 3), the toner refill unit to receives the toner reload kit (410 of figure 3), wherein the toner reload kit is to refill the refill amount of the toner to be refilled in the cartridge through the refill operation (paragraphs 0043-0045), based on a result of determining whether to proceed with the refill operation (810-820 of figure 8).
As to claim 14, claim 14 is for a non-transitory computer-readable recording medium (104) that corresponds to method claim 1. Therefore, it has been analyzed and rejected based on method claim 1 above.
As to claim 15, Phillips discloses an image forming apparatus (printing device 100 of figure 1) comprising: 
a communication device to communicate with an external apparatus (122/108 and paragraph 0027); 
a processor; and a memory to store instructions executable by the processor,
wherein the processor, by executing the instructions (controller 104 and paragraph 0025), to cause:
calculating a remaining lifespan of at least one component consumed through use in the image forming apparatus; determining whether to proceed with a refill operation to refill toner in a cartridge of the image forming apparatus by a toner reload kit couplable to the image forming apparatus, based on the remaining lifespan of the at least one component and an amount of the toner refillable in the cartridge through the refill operation by the toner reload kit; and displaying guide information to indicate a refill amount of the toner to be refilled by the toner reload kit, to guide the refill operation by the toner reload kit couplable to the image forming apparatus, based on a result of the determining (please see similar rejection to claim 1 above).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0168548 A1 to Phillips in view of U.S. Patent Publication No. 2005/0191085 A1 to Grune et al. and in further view of U.S. Patent Publication No. 2008/0122879 A1 to Nicodem et al.
As to claim 8, Phillips further discloses when a remaining amount of the toner in the cartridge is consumed, calculating a capacity of the toner to be refilled in the cartridge based on the remaining lifespan of the at least one component (determining an amount of toner to be added to cartridge; paragraphs 0051-0065).
Phillips does not expressly disclose displaying information to indicate the refill amount of the toner to be refilled.
Nicodem, in the same area of refilling of toner cartridge, teaches a system to refill toner with a display to display information to user (display 34 of the refilling system in figures 1-2; paragraphs 0032-0033).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Phillips’ method by the teaching as taught by Nicodem because it would allow for informing of the customer the amount of toner to be added during the refill operation of the toner cartridge.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0168548 A1 to Phillips in view of U.S. Patent Publication No. 2005/0191085 A1 to Grune et al. and in further view of U.S. Patent Publication No. 2004/0012645 a1 to Kinalski et al.
As to claim 16, Phillips discloses the method as recited in the parent claim. Phillips does not expressly disclose displaying information about a number of refills refillable.
Kinalski, in the same area of refilling of toner cartridge, teaches displaying information about a number of refills refillable (paragraph 0048).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Phillips’ method by the teaching as taught by Kinalski because it would inform the user the number of times the cartridge can be refilled before other components within the cartridge reach their end of life and begins to affect the image quality.
Allowable Subject Matter
Claims 4, 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675